DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0223667), an in further view of Xu (WO 2017/121326 translation cited in IDS).
Regarding claim 1, Kim figures 1 and 2 teach a  household appliance configured to perform a cycle of operation, using water, on an article, the household appliance comprising: 
a treatment chamber (30 drum) configured to receive the article for treatment according to the cycle of operation; 
a treating chemistry dispenser (83 detergent box) coupled to the treatment chamber; and 
a water treatment system (80 water supply unit) comprises a fresh water supply fluidly coupled to at least one of the treatment chamber; wherein fresh water supplied by the fresh water supply is used during the performance of the cycle of operation.[0021-29]
Kim is silent to a sediment tank fluidly coupled to the treatment chamber and having a sediment outlet and a clarified water outlet, which is located above the sediment outlet and fluidly coupled to the treatment chamber; and a coagulant dosing system fluidly coupled to the sediment tank; wherein fresh water supplied by the fresh water supply is used during the performance of the cycle of operation and then directed as used water to the sediment tank, where coagulant from the coagulant dosing system is supplied to the used water to increase the sediment in the sediment tank, which settles in the tank forming a layer of sediment, which can be removed via the sediment outlet, and a layer of clarified water, above the sediment, which can be removed by the clarified water outlet and reused.
Xu is directed towards a flocculation washing machine wherein figures 1 and 2 teach a sediment tank (1 flocculation bucket) fluidly coupled to the treatment chamber and having a sediment outlet (5 drain) and a clarified water outlet (4 return water), which is located above the sediment outlet and fluidly coupled to the treatment chamber; and a coagulant dosing system (6 pouring put) fluidly coupled to the sediment tank; wherein fresh water supplied by the fresh water supply is used during the performance of the cycle of operation and then directed as used water to the sediment tank, where coagulant from the coagulant dosing system is supplied to the used water to increase the sediment in the sediment tank, which settles in the tank forming a layer of sediment, which can be removed via the sediment outlet, and a layer of clarified water, above the sediment, which can be removed by the clarified water outlet and reused.[page 4-5]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a flocculation bucket as taught in Xu in the household appliance of Kim so as to consume less water.[page 1]
Regarding claim 2, Xu figures 1 and 2 suggest the sediment tank has an expected water level. Xu is silent to the coagulant dosing system is fluidly coupled to the sediment tank at a location below the expected water level. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the coagulant dosing system is fluidly coupled to the sediment tank at a location below the expected water level as a rearrangement of parts is an obvious design choice.(MPEP 2144.04)
Regarding claim 3, Xu figure 2 suggests the clarified water outlet (4 return water) is located below the expected water level.
Regarding claim 4, Xu figure 2 teaches the sediment outlet (5 drain) is located at or in a bottom of the sediment tank.
Regarding claim 5, Xu figure 1 suggests at least one of the fresh water supply or treatment chamber is fluidly coupled to the sediment tank at a location above the expected water level.
Regarding claim 6, Xu figures 2-4 suggest the bottom 8 of the flocculating tank 1 defines a sump and the sump is fluidly coupled to the sediment tank.
Regarding claim 7, Kim figure 1 teaches the fresh water supply (80 water supply unit) is fluidly coupled to the treatment chamber (30 drum).
Regarding claim 8, Kim figure 1 teaches the fresh water supply (80 water supply unit) is fluidly coupled to the treatment chamber (drum 30) via the treating chemistry dispenser (83 detergent box).
Regarding claim 9, Xu figure 1 teaches the at least one of the fresh water supply or treatment chamber is fluidly coupled to the sediment tank at or in a top of the sediment tank.
Regarding claim 10, Xu figure 1 teaches a pump fluidly coupling the clarified water outlet to the treatment chamber.[page 4]
Regarding claim 11, Kim figure 1 in view of Xu suggests the clarified water outlet is fluidly coupled to the treatment chamber via the treating chemistry dispenser.
Regarding claim 12, Xu figure 1 suggests  a reservoir fluidly coupled to the clarified water outlet.
Regarding claim 13, Xu figures 1 and 5 teach the inlet pipe 71 and the return pipe 72 are respectively provided with a water pump for controlling the direction of the water flow to form a controllable circulation circuit of the washing water between the outer tub and the flocculating tub thereby suggesting  the reservoir is located fluidly upstream of the pump.[page 4]
Regarding claim 14, Xu figure 4 teaches a partition (9 baffle) separating the sediment tank into a first side and a second side, with the clarified water outlet (4 return water) located on the second side.
Regarding claim 15, Xu figure 4 teaches the clarified water outlet (4 return water) is on the second side at or above a bottom of the sediment tank and the sediment outlet (5 drain) is in the first side and in the bottom.
Regarding claim 16, Xu teaches the use of backwater, return pump and return pipe to make the treated wash water again into the washing tub, while the water level is detected by the water level sensor. When the water level reaches about 2L, the return water pump will stop thereby performing the limitations of a float carrying a conduit defining the clarified water outlet.[page 1]
Regarding claim 17, Xu figure 1 suggests a reservoir fluidly coupled to a hose downstream of the clarified water outlet.
Regarding claim 18, Xu teaches the use of backwater, return pump and return pipe to make the treated wash water again into the washing tub thereby suggesting pump fluidly coupled to the reservoir.
Regarding claim 19, Xu is silent to the impermeable separation layer (9 baffle) being movable within the sediment tank to separate any sediment from any clarified water. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the impermeable separation layer being movable as making the element adjustable is an obvious modification.(MPEP 2144.04)
Regarding claim 20, Xu is silent to the impermeable separation layer (9 baffle) being moveable between a horizontal and a vertical position within the sediment tank. . It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the impermeable separation layer being movable between a horizontal and a vertical position as making the element adjustable is an obvious modification.(MPEP 2144.04)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711